[Cite as State ex rel. Verhovec v. Marietta, 2013-Ohio-5415.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                     WASHINGTON COUNTY

STATE OF OHIO EX REL.                                           :
DOROTHY VERHOVEC,                                               :
                                                                :
        Relator-Appellant,                                      :
                                                                :             Case No. 12CA32
        vs.                                                     :
                                                                :             DECISION AND
THE CITY OF MARIETTA, et al.,                                   :             JUDGMENT ENTRY
                                                                :
        Respondents-Appellees.                                  :             RELEASED 12/04/2013


                                              APPEARANCES:

William E. Walker, Jr., Massillon, Ohio, for Appellant.

C. Craig Woods, Squire Sanders (US) LLP, and Greta M. Kearns, Greta Kearns Law LLC,
Columbus, Ohio, for Appellees.



Hoover, J.


        {¶ 1} This appeal arises from the Washington County Common Pleas Court judgment

entry awarding summary judgment in favor of respondents-appellees, the City of Marietta, Joe

Matthews, and Walter Brothers1, on relator-appellant, Dorothy Verhovec’s petition for

mandamus relief and civil forfeiture award under the Ohio Public Records Act. Appellant raises

five assignments of error challenging the conclusion reached by the trial court in awarding

summary judgment to appellees. Because four of the assignments of error are meritless, and

because the remaining assignment of error constitutes harmless error, we affirm the judgment of

the trial court.


1
 Respondents-appellees the City of Marietta, Joe Matthews (Mayor of Marietta), and Walter Brothers (President of
Marietta City Council) are hereinafter collectively referred to as the “appellees.”
Washington App. No. 12CA32                                                                       2


                                                    I.


                                                FACTS


A.     The Public Record Requests


       {¶ 2} On August 21, 2010, appellant made a written public record request to Cathy

Coppernol, the former Clerk of Council for the Marietta City Council. The request sought access

to: (1) city council meeting minutes for each proceeding from January 1, 1990 to August 21,

2010; (2) draft meeting minutes that were handwritten by the Clerks of Council at each council

meeting during the same time frame; and (3) any audio and video recordings made of those same

meetings. This was the first of many public record requests made by appellant, and her husband,

Edward Verhovec, to the City of Marietta. From August 21, 2010 to April 28, 2011, the

Verhovecs made the following requests to the City of Marietta: (1) the aforementioned request

for council meeting minutes, handwritten meeting notes, and audio/video recordings of council

meetings; (2) a telephone request for the council minutes of the July 15, 1999 and August 5,

1999 council meetings and cable television survey results mentioned in the July 15, 1999

minutes; (3) a request for the Records Commission meeting minutes and rules from January 1,

1985 to January 7, 2011; (4) a second request for Records Commission meeting minutes; (5) a

request for access to and copies of an Ohio Municipal League Letter addressed to the Marietta

City Council dated June 1998 as well as letters sent or received between the council and the Ohio

Municipal League between 1990 and February 15, 2011; (6) a second request for the June 1998

Ohio Municipal League Letter; (7) a request for access to and copies of all newsletters and

bulletins sent to Marietta from the Ohio Municipal League from January 1, 1990 to April 15,

2011, as well as all documentation related to the membership and cancellation of the city’s
Washington App. No. 12CA32                                                                           3


subscription to the Ohio Municipal League bulletins and newsletters; and (8) a request for access

to cable television survey data, including 3,285 cable survey cards with each card containing five

questions, and the 16,424 separate responses and/or non-responses to each of the five questions

contained on the cable survey cards.


B.     The Cushion Contracts


       {¶ 3} The request at issue in the case sub judice – the August 21, 2010, request for the

city council meeting minutes, handwritten draft minutes, and audio and video recordings of

council meetings – was born out of an agreement between Edward Verhovec and Cleveland

attorney Paul Cushion. Mr. Verhovec testified at his deposition that he received a letter, out of

the blue, from Cushion asking if he would be interested in obtaining public records for him from

different cities throughout Ohio. Mr. Verhovec subsequently entered into two contracts with

Cushion to obtain from various cities either access to or copies of certain public records in

exchange for payment of $1,000.00 to $4,000.00 per city. In particular, the contract to obtain the

Marietta City Council documents and recordings entitled Mr. Verhovec to $1,000.00 upon

successful completion. Attorney Cushion also provided Mr. Verhovec with form letters to

request documents related to city council proceedings from Marietta, Uhrichsville, and

Dennison; and red light camera images from Trotwood and Dayton.


       {¶ 4} Appellant initially testified at her deposition that she had “no idea” why she signed

the letter requesting the city council documents and recordings from Marietta. Later in her

deposition, however, appellant testified that she signed the letter to help her husband because he

was ill. Appellant supposedly did not know and did not ask her husband why he wanted the
Washington App. No. 12CA32                                                                          4


records. Appellant also testified that she signed other public record request letters to help her

husband but she had no idea why he was seeking the records.


C.     The City’s Response to the August 21, 2010 Request


       {¶ 5} Appellees provided appellant with access to all the requested records that were in

the city’s possession; but admittedly, certain audiocassettes containing council meetings had

been reused and the handwritten notes of the council meetings were not retained by the city.


D.     The Lawsuit


       {¶ 6} Following inspection of the records by appellant and her husband, appellant filed

this lawsuit seeking both a writ of mandamus compelling appellees to provide access to all the

requested records, and a civil forfeiture claim for every record that had been lost or destroyed.


E.     Edward Verhovecs’ Other Lawsuits


       {¶ 7} In discovery it was revealed that the Verhovecs have made numerous other public

record requests and have filed many other lawsuits in the state seeking civil forfeiture awards.

For instance, Edward Verhovec testified at deposition that, in addition to the records sought from

the City of Marietta, he had sought public records from the following six Ohio cities: Trotwood,

Northwood, Springfield, Hamilton, South Euclid, and Dayton. Mr. Verhovec has also filed

lawsuits against Northwood, Springfield, Trotwood, and Dayton in connection to those requests.

In each of those cases, Mr. Verhovec has been represented by attorney Walker.


       {¶ 8} Mr. Verhovec also brought a mandamus and civil forfeiture lawsuit against the

City of Marietta in relation to his request for the cable survey cards and responses. The claims in

that case were also dismissed by the trial court. That case is now the subject of a separate appeal
Washington App. No. 12CA32                                                                                              5


in this court. See State of Ohio ex rel. Edward Verhovec, et al. v. The City of Marietta, et al., 4th

Dist. Washington Nos. 11CA29, 12CA52, 12CA53, 13CA1, and 13CA2.


F.       Evidence of a State-Wide Scheme


         {¶ 9} Appellees also presented evidence to the trial court suggesting that the Verhovecs’

lawsuits are part of a larger, state-wide scheme involving several individuals seeking “windfall

forfeiture awards” in connection to public record requests. For instance, the appellees note that

attorney Cushion is the named plaintiff in his own public records case in which he is represented

by the Verhovecs’ counsel, William E. Walker, Jr. See State ex rel. Cushion v. Massillon, 5th

Dist. Stark No. 2010CA00199, 2011-Ohio-4749. The appellees have also identified a similar

contract between attorney Cushion and Timothy Rhodes, pertaining to red light traffic photo

enforcement records from the City of Chillicothe. Mr. Rhodes testified at deposition that he was

also solicited out of the blue by attorney Cushion to obtain those records. The Rhodes-Cushion

contract ultimately resulted in Rhodes filing a mandamus and civil forfeiture lawsuit against

Chillicothe. Notably, attorney Walker represented Rhodes in the Chillicothe lawsuit.2 Rhodes

was also the relator in the Supreme Court of Ohio public records case, Rhodes v. New

Philadelphia, 129 Ohio St.3d 304, 2011-Ohio-3279, 951 N.E.2d 782, in which he was

represented by attorney Walker.


         {¶ 10} Edward Verhovec also testified at deposition that he solicited his nephew, James

Verhovec, to send public record requests and to file lawsuits seeking civil forfeiture. Letters that

are virtually identical to the request at issue in the instant case, that were prepared by Edward

Verhovec, but signed by James Verhovec, were sent to the city of Uhrichsville and the village of


2
 The Chillicothe litigation recently came on appeal to this court. See State ex rel. Rhodes v. Chillicothe, 4th Dist.
Ross No. 12CA3333, 2013-Ohio-1858.
Washington App. No. 12CA32                                                                                      6


Dennison.3 Those requests eventually resulted in lawsuits, filed by attorney Walker, that are

almost identical to this case. See State of Ohio ex rel. James Verhovec v. The Village of

Dennison, et al., Tuscarawas County Common Pleas Court, No. 2011CV060708, and State of

Ohio ex rel. James Verhovec v. The City of Uhrichsville, et al., Tuscarawas County Common

Pleas Court, No.2011CV060707.


        {¶ 11} Appellees have also identified numerous other lawsuits in the State of Ohio in

which attorney Walker has represented individuals seeking civil forfeiture claims related to

public records requests. See State ex rel. Davila v. Bellefontaine, 3rd Dist. Logan No. 8-11-01,

2011-Ohio-4890; State ex rel. Bell v. London, 12th Dist. Madison Nos. CA2010-11-027,

CA2010-11-029, 2011-Ohio-3914; State ex rel. Davila v. Bucyrus, 194 Ohio App.3d 325, 2011-

Ohio-1731, 956 N.E.2d 332 (3rd Dist.); State ex rel. Davila v. East Liverpool, 7th Dist.

Columbiana No. 10CO16, 2011-Ohio-1347.


G.      The Trial Court’s Summary Judgment Decisions and Judgment Entry


        {¶ 12} In two separate decisions, the trial court granted summary judgment in favor of

the appellees on each of appellant’s claims. On June 13, 2012, the trial court granted summary

judgment on appellant’s mandamus claim, noting that appellant’s mandamus claim failed as a

matter of law because the appellees’ had produced all of the requested documents that it

possessed and because appellant had failed to provide evidence that additional records exists.


        {¶ 13} The trial court issued a second decision awarding appellees summary judgment

on appellant’s civil forfeiture claim on June 29, 2012. In that decision, the trial court determined

that (1) all the meeting minutes and video recordings that ever existed had been provided by

3
 Edward Verhovec was to be paid $1,000.00 per city under his contract with Cushion, if he were able to obtain
access to or copies of the council documents and recordings from Marietta, Uhrichsville, and Dennison.
Washington App. No. 12CA32                                                                                        7


appellees; (2) the handwritten meeting notes taken by the Clerks of Council during council

meetings were not public records and thus could not support a forfeiture award; (3) appellant had

failed to introduce evidence of which audio recordings of council meetings had not been

provided in either cassette or VHS format; and (4) appellant was not “aggrieved” for purposes of

a forfeiture claim because “the sole purpose of the requests is not to obtain the records but to

obtain forfeiture for their wrongful destruction.” The trial court based the fourth finding on the

evidence of the alleged state-wide scheme involving Edward Verhovec, attorney Walker,

attorney Cushion, and others. Specifically, the trial court noted the peculiar Cushion contracts,

the connection between the parties, the nearly identical requests, the “lack of payment or rational

action” under the Cushion contracts, and the filing of the similar lawsuits throughout the state by

attorney Walker.


        {¶ 14} On July 17, 2012, the trial court issued its final judgment entry dismissing all of

appellant’s claims.4


                                                             II.


                                            ASSIGNMENTS OF ERROR


        {¶ 15} Appellant raises five assignments of error for our review.


First Assignment of Error:



4
 After the filing of the final judgment entry, appellees moved for an award of fees and sanctions under R.C. 2323.51
and Civ.R. 11. While the motion for sanctions remained pending, appellant filed an original action in this court
seeking a writ of prohibition to prevent the trial court from applying R.C. 2323.51 (See State ex rel. Dorothy
Verhovec v. Washington County Common Pleas Court, et al., 4th District Washington No. 12CA44). We dismissed
appellant’s original action on December 17, 2012, and appellant has appealed that dismissal to the Ohio Supreme
Court. Meanwhile, the trial court granted appellees’ motion for sanctions under R.C. 2323.51 and Civ.R. 11, and
appellant has appealed that decision in a separate appeal. See State of Ohio ex rel. Edward Verhovec, et al. v. The
City of Marietta, et al., 4th Dist. Washington Nos. 11CA29, 12CA52, 12CA53, 13CA1, and 13CA2 (consolidated).
Washington App. No. 12CA32                                         8


       THE TRIAL COURT ERRED TO RELATOR’S PREJUDICE WHEN IT
       FOUND THAT CITY COUNCIL’S ORIGINAL MEETING MINUTES – THAT
       WERE STATUTORILY REQUIRED TO BE TAKEN AT ALL COUNCIL
       MEETINGS - WERE NOT PUBLIC RECORDS AND THEREFORE NOT
       SUBJECT TO THE PUBLIC RECORDS ACT.
Second Assignment of Error:

       THE TRIAL COURT ERRED TO RELATOR’S PREJUDICE BY ENTERING
       SUMMARY JUDGMENT BASED UPON AFFIDAVITS THAT THE CITY
       USED TO CONTRADICT THEIR CIV. R. 30(B)(5) DESIGNEE’S
       DEPOSITION TESTIMONY BECAUSE THE CITY WAS OBLIGATED TO
       PREPARE THEIR DESIGNEE TO GIVE BINDING DEPOSITION
       TESTIMONY.
Third Assignment of Error:

       THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE WHEN IT
       FOUND THAT APPELLANT COULD NOT OBTAIN JUDICIAL RELIEF
       UNDER THE PUBLIC RECORDS ACT BECAUSE OF HOW APPELLANT
       INTENDED TO USE THE RECORDS AFTER SHE OBTAINED THEM.
Fourth Assignment of Error:

       THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE WHEN IT
       GRANTED SUMMARY JUDGMENT BY FINDING THAT CERTAIN VHS
       TAPES WERE AN ADEQUATE PUBLIC RECORDS SUBSTITUTE FOR
       AUDIO RECORDINGS EVEN WHEN THERE WAS EVIDENCE THAT THE
       VHS TAPES MAY NOT HAVE CONTAINED ALL OF THE REQUESTED
       RECORDINGS.
Fifth Assignment of Error:

       THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE WHEN IT
       DENIED APPELLANT PUBLIC RECORDS RELIEF BY MAKING A
       FINDING THAT WAS BASED UPON THE STACKING OF ONE
       INFERENCE UPON ANOTHER WITHOUT ANY SEPARATE EVIDENCE
       SHOWING THE REQUEST WAS MADE FOR AN IMPROPER PURPOSE.


                                       III.


                              THE STANDARD OF REVIEW
Washington App. No. 12CA32                                                                              9


       {¶ 16} All of appellant’s assignments of error challenge the trial court’s decision to grant

summary judgment in favor of appellees on her mandamus and forfeiture claims. We review the

trial court’s decision on a motion for summary judgment de novo. Smith v. McBride, 130 Ohio

St.3d 51, 2011-Ohio-4674, 955 N.E.2d 954, ¶ 12. Accordingly, we afford no deference to the

trial court’s decision and independently review the record and the inferences that can be drawn

from it to determine whether summary judgment is appropriate. Harter v. Chillicothe Long-

Term Care, Inc., 4th Dist. Ross No. 11CA3277, 2012-Ohio-2464, ¶ 12; Grimes v. Grimes, 4th

Dist. Washington No. 08CA35, 2009-Ohio-3126, ¶ 16.


       {¶ 17} Summary judgment is appropriate only when the following have been

established: (1) that there is no genuine issue as to any material fact; (2) that the moving party is

entitled to judgment as a matter of law; and (3) that reasonable minds can come to only one

conclusion, and that conclusion is adverse to the nonmoving party. Civ.R. 56(C); DIRECTV,

Inc. v. Levin, 128 Ohio St.3d 68, 2010-Ohio-6279, 941 N.E.2d 1187, ¶ 15. In ruling on a motion

for summary judgment, the court must construe the record and all inferences therefrom in the

nonmoving party’s favor. Civ.R. 56(C). The party moving for summary judgment bears the

initial burden to demonstrate that no genuine issues of material fact exist and that they are

entitled to judgment in their favor as a matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 293,

662 N.E.2d 264 (1996). Once that burden is met, the nonmoving party then has a reciprocal

burden to set forth specific facts to show that there is a genuine issue for trial. Id.


                                                      IV.


                                            LAW & ANALYSIS
Washington App. No. 12CA32                                                                         10


       {¶ 18} Under the Ohio Public Records Act, public offices are required to make public

records available in response to a request from any person. R.C. 149.43(B)(1); see also State ex

rel. Rhodes v. Chillicothe, 2013-Ohio-1858 at ¶ 39. If the public office fails to make public

records available upon request, and the requesting party “allegedly is aggrieved by the failure of

a public office” to “promptly prepare a public record and to make it available to the person,” then

the requester may file a mandamus action seeking an order to compel the public office to make

the records available. R.C. 149.43(C)(1). In addition, where the public office has destroyed or

improperly disposed of public records, an “aggrieved” person can file an action for civil

forfeiture and seek an award of damages. R.C. 149.351(B).


A.     Whether Handwritten Clerk of Council Notes are Public Records


       {¶ 19} In her first assignment of error, appellant contends that the trial court erred when

it found that the handwritten notes taken by the Marietta Clerk of Council at council meetings

were not public records subject to the Ohio Public Records Act.


       {¶ 20} Appellant’s first assignment of error pertains to the trial court’s June 29, 2012

decision, in which the court granted appellees’ summary judgment on appellant’s forfeiture

claim. In that decision, the trial court found that the handwritten notes were not public records,

but rather they were personal notes taken solely for the Clerk of Council’s convenience. The

trial court concluded that because the handwritten notes were not public records, the appellees

failure to preserve them could not support appellant’s forfeiture claim as a matter of law.


       {¶ 21} In order to recover damages under the civil forfeiture statute, the following must

be met: (1) the requesting party must request public records; (2) the public office must be

obligated to honor the request; (3) the office must have disposed of the records in violation of
Washington App. No. 12CA32                                                                            11


R.C. 149.351(A); and (4) the requesting party must be aggrieved by the improper disposition.

State ex rel. Rhodes v. Chillicothe, supra at ¶ 44, fn. 6, citing Rhodes v. New Philadelphia, 129

Ohio St.3d 304, 2011-Ohio-3279, 951 N.E.2d 782, at ¶ 16.


       {¶ 22} A “public record” is any record that is kept by any public office. R.C.

149.43(A)(1). The Act defines “record” as “any document, device, or item, regardless of

physical form or characteristic, including an electronic record as defined in section 1306.01 of

the Revised Code, created or received by or coming under the jurisdiction of any public office of

the state or its political subdivisions, which serves to document the organization, functions,

policies, decisions, procedures, operations, or other activities of the office.” R.C. 149.011(G).


       {¶ 23} A document may constitute a “record” for purposes of R.C. 149.43 even if it is

not in its final form if it documents the organization, policies, functions, decisions, procedures,

operations, or other activities of a public office. State ex rel. Calvary v. Upper Arlington, 89

Ohio St.3d 229, 232, 729 N.E.2d 1182 (2000); Kish v. Akron, 109 Ohio St.3d 162, 2006-Ohio-

1244, 846 N.E.2d 811, ¶ 20.

       {¶ 24} “[A]ny record that a government actor uses to document the organization,

policies, functions, decisions, procedures, operations, or other activities of a public office can be

classified reasonably as a record.” Kish at ¶ 20, citing State ex rel. Mothers Against Drunk

Drivers v. Gosser, 20 Ohio St.3d 30, 33, 485 N.E.2d 706 (1985); see also State ex rel. McCaffrey

v. Mahoning Cty. Prosecutor’s Office, 133 Ohio St.3d 139, 2012-Ohio-4246, 976 N.E.2d 877, ¶

33 (Calendars used, at least occasionally, to make work-related entries like hearing dates and

deadlines for briefs are records for purposes of R.C. 149.011(G)).
Washington App. No. 12CA32                                                                          12


       {¶ 25} Generally a public official’s personal notes made for his or her own convenience

are not public records. State ex rel. Cranford v. Cleveland, 103 Ohio St.3d 196, 2004-Ohio-

4884, 814 N.E.2d 1218, ¶ 17; State ex rel. Steffen v. Kraft, 67 Ohio St.3d 439, 439, 619 N.E.2d

688 (1993). However, audit drafts, working papers, and notes related to an audit of a public

office are public records that are subject to disclosure under R.C. 149.43. State ex rel. Gannett

Satellite Information Network, Inc. v. Petro, 80 Ohio St.3d 261, 264, 685 N.E.2d 1223 (1997).


       {¶ 26} There is no duty pursuant to R.C. 149.43 to provide access to drafts of minutes

that were presented to a board that are identical to the official minutes. State ex rel. Doe v.

Register, 12th Dist. Clermont No. CA2008-08-081, 2009-Ohio-2448, ¶ 28.


       {¶ 27} The documents at issue in this first assignment of error, referred to as the original

meeting minutes by appellant in her brief, are essentially the handwritten notes that were taken

by the Clerk of Council during each council meeting between January 1, 1990 and August 21,

2010. There were four Clerks of Council in the City of Marietta between January 1, 1990 and

August 21, 2010, including: Vickie Todd f/k/a/ Dye (May 19, 1986-May 2, 1997), Ila Cox (April

29, 1997-May 8, 1998), Bonnie Duff (June 1, 1998-August 24, 2001), and Cathy Coppernoll

(August 27, 2011-June 26, 2011). Generally speaking, each of these clerks took handwritten

notes at each regularly scheduled council meeting. The clerks would use the notes as a

“roadmap” or “cheat sheet” to aid in their preparation of the official minutes, which they typed

following the meeting.


       {¶ 28} The official typed version of the council minutes for each council meeting were

approved at the following meeting. In the early 1990s, the clerk typed the official minutes into
Washington App. No. 12CA32                                                                              13


the permanent minutes book containing the official record. However, as technology advanced

the minutes were typed on a computer.


       {¶ 29} Once the typed minutes were approved and became official at the next meeting,

the handwritten notes were discarded. Only four sets of handwritten notes from council

meetings responsive to appellant’s request were located by appellees. Those handwritten notes

have been provided to appellant.


       {¶ 30} Upon consideration of the above-cited case law, and the particular facts of this

case, we conclude that the handwritten notes of the clerks are public records under the Act. The

clerks used the notes in their official capacity to aid in their preparation of the official minutes.

They were not merely personal notes taken solely for their convenience as suggested by the trial

court. Rather, the notes were created to document the organization, functions, polices, decisions,

procedures, operations, and other council activities. Moreover, the handwritten notes are not

identical to the official typed meeting minutes.


       {¶ 31} Nonetheless, while the trial court erred in determining that the handwritten notes

were not public records, appellant must still be an “aggrieved” party to recover forfeiture

damages. For the reasons stated more fully below, we find that appellant is not an “aggrieved”

party for the purposes of civil forfeiture relief. Thus, appellant was not prejudiced by the trial

court’s errant determination that the handwritten notes were not public records. Accordingly,

appellant’s first assignment of error is harmless error that we may disregard. Civ.R. 61.


B.      Whether the City of Marietta’s Summary Judgment Affidavits

       Contradicted the Deposition Testimony of the City’s Former Law

       Director Thus Creating A Factual Dispute Rendering Summary Judgment Inappropriate
Washington App. No. 12CA32                                                                         14


       {¶ 32} Appellant’s second assignment of error relates to the trial court’s dismissal of her

mandamus claim. In awarding summary judgment in favor of the appellees on the mandamus

claim, the trial court determined that appellees had produced all of the requested documents that

it possessed. Appellant now contends, in her second assignment of error, that there is a conflict

between the deposition testimony of the City’s former law director, Roland Riggs III, and the

affidavits of the current Clerk of Council, Theresa Taylor, that creates a factual dispute as to

whether the appellees actually provided appellant with all the requested documents in its

possession.


       {¶ 33} It is well founded that one does not have a legal duty to provide records that are

not in his or her possession or control. State ex rel. Striker v. Smith, 129 Ohio St.3d 168, 2011-

Ohio-2878, 950 N.E.2d 952, ¶ 28, citing State ex rel. Vitoratos v. Gross, 24 Ohio St.2d 22, 23,

262 N.E.2d 864 (1970), and State ex rel. Bradley v. Shannon, 24 Ohio St.2d 115, 116, 265

N.E.2d 260 (1970). Moreover, there is no duty to create or provide access to nonexistent

records. State ex rel. Lanham v. Smith, 112 Ohio St.3d 527, 2007-Ohio-609, 861 N.E.2d 530, ¶

15, citing State ex rel. Ohio Patrolmen’s Benevolent Assn. v. Mentor, 89 Ohio St.3d 440, 448,

732 N.E.2d 969 (2000).


       {¶ 34} A mandamus claim is rendered moot when a relator has received all of the

requested public records or has been given access to all of the records. State ex rel. Cranford,

103 Ohio St.3d 196, at ¶ 23, citing State ex rel. Cincinnati Enquirer, Div. of Gannett Satellite

Info. Network, Inc. v. Dupuis, 98 Ohio St.3d 126, 2002-Ohio-7041, 781 N.E.2d 163, ¶ 8;

Strothers v. Norton, 131 Ohio St.3d 359, 2012-Ohio-1007, 965 N.E.2d 282, ¶ 13. Likewise, the

Act does not impose a duty to create records that no longer exist. State ex rel. Toledo Blade Co.
Washington App. No. 12CA32                                                                          15


v. Seneca Cty. Bd. of Commrs., 120 Ohio St.3d 373, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 27.

Therefore, a record that no longer exists cannot be obtained by mandamus. Id.


       {¶ 35} In the case sub judice, Mr. Riggs, the city’s former law director, testified as the

city’s Civ.R. 30(B)(5) designee. Civ.R. 30(B)(5) requires an organization’s representative to be

prepared to testify not only to matters known personally to the deponent, but also on subjects that

the organization should reasonably know.


       {¶ 36} At the Civ.R. 30(B)(5) deposition, Riggs was asked the following:


       Q. Okay. Do you know – well, I’m going to ask you in your own personal. Have

       you ever seen any of the handwritten notes thrown away?


       ***


       A. No, I have not.


       ***


       Q. The handwritten notes, do you know if they still exist or not? Do you have

       personal knowledge of whether they still exist or not?


       ***


       Q. From the time frame 19 – I believe January 1, 1990, to August 2010.


       A. No. I don’t have personal knowledge of that.


       {¶ 37} Later, appellees’ presented the affidavit and supplemental affidavit of Theresa

Taylor. Taylor is the current Clerk of Council for the Marietta City Council. Taylor stated in her
Washington App. No. 12CA32                                                                          16


affidavits that she had diligently searched for any handwritten notes responsive to appellant’s

request, and had only been able to locate handwritten notes related to four separate council

meetings.5 Taylor further stated that no other handwritten notes responsive to appellant’s request

were in the possession of the appellees.


           {¶ 38} Even more, appellant deposed all of the Clerks of Council, whose combined

tenure spanned the entire period covered by appellant’s request. Each clerk testified that they

discarded their handwritten notes.


           {¶ 39} In short, we fail to see any contradiction between the Riggs deposition, the Taylor

affidavit, and the depositions of the clerks. Riggs simply testified that he did not know whether

the handwritten notes still existed. He did not affirmatively say that they did still exist. This

fact, coupled with the former clerks’ testimony that they discarded the handwritten notes, and

Taylor’s affidavits stating that the notes could not be located after a diligent search, indicates that

the appellees have provided all of the records in its possession. The trial court certainly did not

err in concluding that no factual issues existed which would preclude summary judgment of the

mandamus claim.


           {¶ 40} Appellant also contends that as the city’s Civ.R. 30(B)(5) representative, the

appellees were bound by Riggs’ testimony and could not later produce the Taylor affidavits

which “proffer[ed] a new or different version” of the facts. Appellant argues that in order to

avoid this consequence, the trial court improperly stripped Riggs of his representative capacity,

and instead considered his testimony as if he were deposed personally. This argument fails for

several reasons. First, the Taylor affidavits did not contradict Riggs’ testimony. Rather, the

affidavits served to supplement his testimony. Second, even if we were to assume, arguendo,
5
    Those handwritten notes have been provided to appellant.
Washington App. No. 12CA32                                                                          17


that the trial court erred by “stripping” Riggs of his representative status, such error was invited

by appellant when appellant’s counsel specifically asked Riggs to limit his answers to his

personal knowledge. “Under the invited-error doctrine, a party may not take advantage of an

error that the party invited or induced the trial court to make.” Fifth Third Mtge., Co. v. Rankin,

4th Dist. Pickaway No. 11CA18, 2012-Ohio-2804, ¶ 16, citing State ex rel. Fowler v. Smith, 68

Ohio St.3d 357, 359, 626 N.E.2d 950 (1994).


       {¶ 41} Accordingly, appellant’s second assignment of error is overruled.


C.     Whether Appellant’s Intended Use of the Requested Records Precluded Relief Under the

Public Records Act


       {¶ 42} For her third assignment of error, appellant contends that the trial court erred in

awarding summary judgment because it considered her intentions for requesting the records.


       {¶ 43} In the context of a mandamus claim, the requester’s motive is indeed irrelevant.

See New Philadelphia, 129 Ohio St.3d 304, 2011-Ohio-3279, 951 N.E.2d 782, at ¶ 20 (“[A]

public office is obligated to honor a records request by ‘any person’ and that a person does not

have to explain his or her reasons for wanting to inspect and copy a public record in order to

validity request the record.”); see also R.C. 149.43(B)(4) (prohibiting public office from

conditioning availability of records by requiring disclosure of the requestor’s identity or

purpose).


       {¶ 44} In this case, however, appellant’s mandamus claim was dismissed on summary

judgment because the trial court determined that appellees fully complied with appellant’s record

request by providing all of the responsive records in its possession. Nowhere in the trial court’s
Washington App. No. 12CA32                                                                          18


mandamus decision is appellant’s intended purpose discussed. Accordingly, appellant’s third

assignment of error is overruled as it pertains to the mandamus claim.


       {¶ 45} While “any person” may make a public records request under R.C. 149.43(B), the

Ohio Supreme Court has rejected the notion that “any person” can recover forfeiture under R.C.

149.351. State ex rel. Rhodes v. Chillicothe, 2013-Ohio-1858, at ¶ 43, citing New Philadelphia

at ¶¶ 20, 23. “We cannot ignore the General Assembly’s use of the term ‘aggrieved,’ and we

conclude that the General Assembly did not intend to impose forfeiture when it can be proved

that the requester’s legal rights were not infringed, because the requester’s only intent was to

prove the nonexistence of the records.” New Philadelphia at ¶ 23. Put another way, a person is

aggrieved, and thus entitled to forfeiture if he “made a request with the goal of accessing the

public records.” Id. at ¶ 24. “If the goal is to seek a forfeiture, then the requester is not

aggrieved.” Id.


       {¶ 46} It follows that in the instant case, appellant’s intent is relevant in determining

whether she was “aggrieved” for the purposes of her civil forfeiture claim. Appellant testified at

her deposition that she signed the records request for her husband, because her husband had

health issues that could have prevented him from inspecting the records. Edward Verhovec

testified at his deposition that he wrote the letter requesting the records at issue because he

wished to collect under his contract with attorney Cushion.


       {¶ 47} The trial court ultimately determined that appellant was not “aggrieved” because

“the sole purpose of the requests is not to obtain the records but to obtain forfeiture for their

wrongful destruction.” This determination was based, in part, on Edward Verhovec’s pecuniary

interest under the Cushion contract, as well as the evidence of Edward’s numerous other lawsuits
Washington App. No. 12CA32                                                                            19


filed throughout the state seeking forfeiture damages. Appellant argues that the trial court should

not have considered the motives of her husband in deciding whether she was “aggrieved.”


        {¶ 48} The trial court concluded that is was proper to consider Edward Verhovec’s

motives because he was the real party in interest; not the appellant. In Ohio, “[e]very action

shall be prosecuted in the name of the real party in interest.” Civ.R. 17(A). A “real party in

interest” is the “ ‘one who has a real interest in the subject matter of the litigation . . . one who is

directly benefited or injured by the outcome of the case.’ ” Shealy v. Campbell, 20 Ohio St.3d

23, 24, 485 N.E.2d 701 (1985), quoting West Clermont Edn. Assn. v. West Clermont Bd. of Edn.,

67 Ohio App.2d 160, 162, 426 N.E.2d 512 (1st Dist.1980).


        {¶ 49} We agree with the trial court’s determination that Edward Verhovec, and not the

appellant, was the real party in interest. Mr. Verhovec was a party to the contract with attorney

Cushion. Mr. Verhovec wrote the letter requesting the documents at issue. The outcome of the

requests would either directly benefit or directly injure Mr. Verhovec, not appellant. The

appellant admittedly had no personal interests in the requested information. She had no idea why

her husband wanted the records. She merely signed the forms provided by her husband.


        {¶ 50} Accordingly, it was not improper for the trial court to consider the motives of the

Verhovecs in awarding summary judgment to appellees on the forfeiture claim. Appellant’s

third assignment of error is overruled.


D.      Whether the VHS Tapes Were an Adequate Substitute for the Audiocassette Recordings


        {¶ 51} For her fourth assignment of error, appellant contends that there are genuine

issues of fact as to whether the VHS tapes of council meetings were an adequate substitute for

the audiocassette recordings. Specifically, appellant argues that there is an issue of fact
Washington App. No. 12CA32                                                                           20


concerning the sound quality of the VHS tapes. Appellant further contends that such issue of

fact necessitates reversal of the trial court’s summary judgment award on her mandamus claim so

that a show cause hearing can be conducted.


       {¶ 52} The city first started making audio recordings of council meetings in 1997. From

1997 to 2008, the meetings were recorded on audiocassettes. However, during that time period

the audiocassettes were reused, essentially erasing the earlier recordings. In 2008, the Clerk of

Council began archiving and labeling the audiocassettes, and they were no longer reused. The

trial court held that for purposes of the civil forfeiture claim, appellant was not “aggrieved” by

the City’s reuse of the audiocassettes because council meetings during that time were also

recorded on VHS tapes, which contained an audio recording.


       {¶ 53} Now on appeal, appellant contends that summary judgment on her mandamus

claim must be reversed because there is an issue of fact regarding whether the audio contained on

the VHS tapes are actually audible. Specifically, appellant testified at deposition that she could

not hear the audio on many of the VHS tapes and that she did not know if the problem was with

the tapes, or with the television set that she used to view the tapes.


       {¶ 54} It is apparent that appellant has confused the trial court’s reasoning to dismiss the

forfeiture claim, with its reasoning to dismiss the mandamus claim. The trial court found that the

VHS tapes were an adequate substitute for the purposes of the forfeiture claim. That ruling had

nothing to do with appellant’s mandamus claim. Rather, the trial court predicated its summary

judgment award on the mandamus claim on the fact that appellees provided appellant with access

to all of the audio and video recordings in its possession. Accordingly, appellant’s fourth

assignment of error is overruled.
Washington App. No. 12CA32                                                                          21


E.     Whether There Exists Evidence to Support a Finding that Appellant is Not an

“Aggrieved” Person, and Thus Not Entitled to Forfeiture Awards


       {¶ 55} Forfeiture is inappropriate when the requestor is not “aggrieved” by the improper

disposition of records – i.e. when it can be proved that the requester’s only intent was to prove

the nonexistence of the records. New Philadelphia, 129 Ohio St.3d 304, 2011-Ohio-3279, 951

N.E.2d 782, at ¶ 23. For her fifth and final assignment of error, appellant contends that the trial

court erred when it allegedly stacked inference upon inference without any evidence to support

its conclusion that she was not “aggrieved” for purposes of civil forfeiture.


       {¶ 56} The trial court determined that appellant was not “aggrieved” because “the sole

purpose of [her] requests [were] not to obtain the records but to obtain forfeiture for their

wrongful destruction.” The trial court based its finding on “the [Cushion] contracts, the evidence

of connection, the identical types of requests, the identical forms used, the numerous suits, the

lack of payment or rational action under the Cushion contracts, [and] the filing of this suit, even

though the terms of the Cushion contract [had] been fulfilled * * *.”


       {¶ 57} A trier of fact may not draw an inference based entirely upon another inference.

Rather an inference must rest upon a fact supported by evidence. State v. Cowans, 87 Ohio St.3d

68, 78, 717 N.E.2d 298 (1999); Estate of Holley v. Am. Family Life Assur. Co. of Columbus, 4th

Dist. Pickaway No.04CA5, 2005-Ohio-2281, ¶¶ 25-29.


       {¶ 58} We have independently reviewed the record, and after construing the evidence in

the light most favorable to appellant, we similarly conclude that appellant was not “aggrieved”

and thus is not entitled to civil forfeiture damages. Despite appellant’s arguments, appellees

were able to establish through competent and credible evidence that the Verhovecs feigned their
Washington App. No. 12CA32                                                                         22


intent to access the public records through the guise of the Cushion contract when their actual

intent was to seek forfeiture awards.


       {¶ 59} As mentioned above, we recently decided a case in which Timothy Rhodes,

represented by attorney Walker, and pursuant to a contract with attorney Cushion, sought red

light traffic images from the City of Chillicothe. State ex rel. Rhodes v. Chillicothe, supra. Like

the appellant in this case, Rhodes filed an action for mandamus and civil forfeiture damages

against the City of Chillicothe for the improper destruction of public records. In that case, we

held that Rhodes was not an “aggrieved” party because he “did not have an interest in accessing

the records[,]” but rather, he “simply sought payment, either under his contract with Mr.

Cushion, or in the form of forfeiture.” Id. at ¶ 44.


       {¶ 60} Like Rhodes, all of the evidence in the instant case indicates an intent to cash-in

on the civil forfeiture statute. For instance, the only explanation offered by the Verhovecs for

requesting the records is Mr. Verhovec's contracts with attorney Cushion. Yet, Mr. Verhovec

testified that he has never been paid under any of the Cushion contracts, and that he was unsure

of what exactly needed to be produced in order to collect payment under the contracts.

Moreover, Mr. Verhovec has filed numerous other lawsuits throughout the state seeking

forfeiture damages. Absent the Cushion contracts, no logical explanation for these lawsuits

exists. The Verhovecs’ are not historians. They have never resided in the city of Marietta. In

fact, Mr. Verhovec had never even heard of the Public Records Act prior to entering his contract

with Cushion. Mr. Verhovec is also behind the lawsuits filed by his nephew, James Verhovec,

against the village of Dennison and the City of Uhrichsville. Those lawsuits also seek significant

forfeiture damages. We also cannot ignore the connections between Walker, the Verhovecs’

counsel, and attorney Cushion, the contracting agent of the Cushion contracts. Attorney Walker
Washington App. No. 12CA32                                                                                        23


represented attorney Cushion in his very own civil forfeiture lawsuit. Attorney Walker also

represented Timothy Rhodes in the Chillicothe lawsuit, in which Rhodes allegedly sought the

records to fulfill his contract with Cushion. Finally, Walker represented James Verhovec in his

lawsuits against Uhrichsville and Dennison.


         {¶ 61} This lawsuit, the James Verhovec lawsuits, and the Timothy Rhodes Chillicothe

lawsuit were all allegedly commenced so that the parties could retrieve the necessary documents

required under the Cushion contracts. Both Rhodes and Edward Verhovec were allegedly

contacted "out of the blue" by attorney Cushion; and while the Verhovecs’ deny having a

relationship with Rhodes both the Verhovecs’ and Rhodes are represented by attorney Walker.

Moreover, Walker has represented Cushion in Cushion’s very own public records lawsuit.

Based on the foregoing evidence, the trial court’s conclusion that the appellant's true intent was

to prove the nonexistence of the records so that the Verhovecs could collect the forfeiture awards

is reasonable; and, it is a conclusion that we share with the trial court.6


         {¶ 62} Moreover, the Verhovecs have disclaimed any interest in the records themselves,

other than Mr. Verhovec’s purported interest in collecting under the Cushion contract, and did

not even bother to listen to the audio records that were provided by the city. These actions

provide additional evidence that strongly indicates that the Verhovecs did not actually want the

requested records, but instead, merely wanted proof that they did not exist and that the records

had been destroyed or disposed of in violation of the civil forfeiture provision.



6
 At least one other Ohio court has alluded to a similar scheme involving Rhodes, and others. Represented by
attorney Walker, and nicknamed the “Public Records Police,” the Twelfth District Court of Appeals noted that the
group “sought to become some of the highest paid ‘police’ in Ohio” through their forfeiture actions. State ex rel.
Bell v. London, 2011-Ohio-3914 at ¶ 42 (“Bell, Davila, and Rhodes refer to themselves as the ‘public records
police,’ and relying on the civil forfeiture provision in R.C. 149.351(B)(2) * * * have sought to become some of the
highest paid ‘police’ in Ohio.”).
Washington App. No. 12CA32                                                                            24


        {¶ 63} In sum, we conclude that the appellant had no interest in the requested records

other than to build a case for forfeiture. This conclusion is based upon the competent credible

evidence in the record demonstrating a contrived and concerted effort amongst the Verhovecs,

attorney Walker, attorney Cushion, and others, to take advantage of the civil forfeiture statute for

purely pecuniary gain. In light of the foregoing, the trial court properly concluded that appellant

was not an “aggrieved” person for purposes of R.C. 149.351(B), and thus was not entitled to a

civil forfeiture award. Appellant’s fifth assignment of error is overruled.


                                                     V.


                                              CONCLUSION


       {¶ 64} For the foregoing reasons, appellant’s second, third, fourth, and fifth assignments

of error are overruled. In regards to appellant’s first assignment of error, we hold that the trial

court did error in determining that the handwritten Clerk of Council notes were not public

records. However, in light of our other findings, particularly our finding that appellant was not

“aggrieved,” such error was harmless. Accordingly, the judgment entry of the trial court is

affirmed.


                                                                         JUDGMENT AFFIRMED.
Washington App. No. 12CA32                                                                     25


                                       JUDGMENT ENTRY


         It is ordered that the JUDGMENT BE AFFIRMED. Appellant shall pay the costs herein
taxed.
         The Court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this Court directing the Washington
County Common Pleas Court to carry this judgment into execution.

  A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of
Appellate Procedure.

Abele, J.:       Concurs in Judgment and Opinion as to Assignments of Error II, III, IV, and V.
                 Concurs in Judgment Only as to Assignment of Error I.
McFarland, P.J.: Concurs in Judgment Only.


                                                             For the Court

                                                             By:
                                                                   Marie Hoover, Judge


                                    NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.